Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 5/5/2022.
In the Instant Amendment, Claim(s) 1, 10 and 11 has/have been amended; Claim(s) 1, 10 and 11 is/are independent claims. Claims 1-11 have been examined and are pending in this application.
The objection to the title is withdrawn because of the amendment and the persuasive argument in the remarks (page 6).

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 6-10) that Rengakuki does not disclose at least one of the following items: (1) "an acquisition unit configured to acquire a luminance value from an image," (2) "a designation unit configured to designate a partial area of the image," (3) "a notification unit configured to notify the display device that displays the image information of information relating to the luminance value," and (4) "the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level)," as recited in amended claims 1 and 10-11. Rengakuki merely discloses trimming of an image and scaling. Trimming merely involves the aspect ratios (Rengakuki, 1[0045], lines 1-3). It does not acquire a luminance value from an image. In addition, scaling merely scales the image to full screen on the display are. This operation only involves the size of the image, not the luminance of the image. In addition, Rengakuki does not disclose notifying the display device. Moreover, Rengakuki is completely silent with respect to "the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level)," as recited in amended claims 1 and 10-11. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that  the claims merely describe acquiring luminance value without specifying how it is performed. Rengakuki teaches acquiring an image data from an image and displaying it can teach acquiring luminance value. The claims also merely claim “the image information of information relating to the luminance value” which is broad and does not specify what “image information” or “information relating to the luminance value” is. These can be anything related to luminance value, for example image data. Rengakuki does teach an acquisition unit configured to acquire a luminance value from an image (paras. 0066-0069; acquire image data from a captured image and display it); a designation unit configured to designate a partial area of the image (Fig. 7b; paras. 0066-0069; person area); a generation unit configured to generate image information displayed on a display device (Fig. 7b; paras. 0066-0069; generating left and right black areas added to the cropped person area displayed on display 217/220 according to the display aspect ratio); and a notification unit configured to notify the display device that displays the image information of information relating to the luminance value, wherein the acquisition unit acquires the luminance value from the partial area (Fig. 7b; paras. 0066-0069; displaying/notifying the left and right black areas added to the cropped person area on display 217/220). 
Moreover, the Applicant is also arguing that Matsunaga does not disclose at least one of the following items: (1) "an acquisition unit configured to acquire a luminance value from an image," (2) "a designation unit configured to designate a partial area of the image," (3) "a notification unit configured to notify the display device that displays the image information of information relating to the luminance value," and (4) "the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level)," as recited in amended claims 1 and 10-11. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that, for similar reasons as presented above regarding how broad the claims are, Matsunaga does teach an acquisition unit configured to acquire a luminance value from an image (para. 0046; acquire image data from a image); a designation unit configured to designate a partial area of the image (Fig. 2A; para. 0046; face area 105a); a generation unit configured to generate image information displayed on a display device (Fig. 2A; para. 0046; generating an image with a rectangular frame 105a indicating the cropping range displayed on display 105 or generating rectangular frame 105a displayed on display 105); and a notification unit configured to notify the display device that displays the image information of information relating to the luminance value, wherein the acquisition unit acquires the luminance value from the partial area (Fig. 2A; para. 0046; displaying/notifying the image having a rectangular frame 105a and image data from the cropping area on the display 105 or displaying/notifying rectangular frame 105a on display 105 relating to image data of the cropping data).
In addition, Applicant’s arguments with respect to the features “the notification unit notifies the display device of information relating to the luminance value acquired from the partial area, and the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level)” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rengakuki (JP 2008035124A) in view of Takatory (US 20200410957 A1).
Regarding claim 1, Rengakuki teaches An image processing device (Fig. 2) comprising:
at least one non-transitory memory that stores a program of instructions (Fig. 2; paras. 0101-103); and
at least one processor (206) coupled to the at least one non-transitory memory and configured to execute the program of instructions to cause the image processing device (Fig. 2; paras. 0101-103) to implement:
an acquisition unit configured to acquire a luminance value from an image (paras. 0066-0069);
a designation unit configured to designate a partial area of the image (Fig. 7b; paras. 0066-0069; person area);
a generation unit configured to generate image information displayed on a display device (Fig. 7b; paras. 0066-0069; generating left and right black areas added to the cropped person area displayed on display 217/220 according to the display aspect ratio); and
a notification unit configured to notify the display device that displays the image information of information relating to the luminance value, wherein the acquisition unit acquires the luminance value from the partial area (Fig. 7b; paras. 0066-0069; displaying/notifying the left and right black areas added to the cropped person area on display 217/220), 
but fails to teach
the notification unit notifies the display device of information relating to the luminance value acquired from the partial area, and the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level).
However, in the same field of endeavor Takatory teaches
the notification unit notifies the display device of information relating to the luminance value acquired from the partial area, and the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level) (Figs. 4-6; paras. 0072-0074; camera device 200 sends metadata of video data comprising MaxCLL to the external display 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Takatory in Rengakuki to have the notification unit notifies the display device of information relating to the luminance value acquired from the partial area, and the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level) for enabling HDR content to be properly displayed on an external display.

Regarding claim 2, the combination of Rengakuki and Takatory teaches everything as claimed in claim 1. In addition, Rengakuki teaches wherein the notification unit adds the information relating to the luminance value acquired from the partial area to the image information generated by the generation unit (Fig. 7b; paras. 0066-0069; generating left and right black areas added to the cropped person area displayed on display 217/220). Or, in a different interpretation, 
Takatory teaches wherein the notification unit adds the information relating to the luminance value acquired from the partial area to the image information generated by the generation unit (Figs. 4-6; paras. 0072-0074; camera device 200 sends metadata of video data comprising MaxCLL to the external display 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Takatory in the combination of Rengakuki and Takatory to have wherein the notification unit adds the information relating to the luminance value acquired from the partial area to the image information generated by the generation unit for providing additional information to the external display enabling HDR content to be properly displayed on the external display.

Regarding claim 3, the combination of Rengakuki and Takatory teaches everything as claimed in claim 1. In addition, Rengakuki teaches wherein the designation unit crops the designated partial area from an image captured by an imaging element (Figs. 2, 7b; paras. 0018, 0066-0069).

Regarding claim 4, the combination of Rengakuki and Takatory teaches everything as claimed in claim 3. In addition, Rengakuki teaches wherein the designation unit crops the partial area from the image captured by the imaging element according to an aspect of the display device (Figs. 2, 7b; paras. 0018, 0066-0069).

Regarding claim 5, the combination of Rengakuki and Takatory teaches everything as claimed in claim 3. In addition, Rengakuki teaches wherein the designation unit crops a specific area in the image captured by the imaging element as the partial area (Figs. 2, 7b; paras. 0018, 0066-0069).

Regarding claim 6, the combination of Rengakuki and Takatory teaches everything as claimed in claim 3. In addition, Rengakuki teaches wherein the generation unit generates the image information obtained by superimposing an image visibly representing the cropped area on the image captured by the imaging element (Fig. 7b; paras. 0066-0069; displaying/notifying the left and right black areas superimposed to the cropped person area on display 217/220).

Regarding claim 7, the combination of Rengakuki and Takatory teaches everything as claimed in claim 6. In addition, Rengakuki teaches wherein the generation unit generates the image information on which an image of a line visibly representing the cropped area is superimposed (Fig. 7b; paras. 0066-0069; displaying/notifying the left and right black box as lines superimposed to the cropped person area on display 217/220).

Regarding claim 8, the combination of Rengakuki and Takatory teaches everything as claimed in claim 3. In addition, Rengakuki teaches wherein the generation unit generates the image information from the cropped area (Fig. 7b; paras. 0066-0069; generating left and right black areas added to the cropped person area displayed on display 217/220 according to the display aspect ratio).

Regarding claim 10, claim 10 reciting features corresponding to claim 1 is also rejected for the same reasons presented above.

Regarding claim 11, claim 11 reciting features corresponding to claim 1 is also rejected for the same reasons presented above. In addition, Rengakuki in the combination teaches A non-transitory computer readable storage medium storing a program for causing a computer to execute an image processing method (Fig. 2; paras. 0101-103), the image processing method comprising: (as presented in claim 1).

Claim(s) 1-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 20110090246 A1) in view of Takatory (US 20200410957 A1).
Regarding claim 1, Matsunaga teaches An image processing device (Fig. 1) comprising:
at least one non-transitory memory that stores a program of instructions (Fig. 1; paras. 0027-0031, 0005); and
at least one processor (101) coupled to the at least one non-transitory memory and configured to execute the program of instructions to cause the image processing device (Fig. 1; paras. 0027-0031, 0005) to implement:
an acquisition unit configured to acquire a luminance value from an image (para. 0046);
a designation unit configured to designate a partial area of the image (Fig. 2A; para. 0046; face area 105a);
a generation unit configured to generate image information displayed on a display device (Fig. 2A; para. 0046; generating an image with a rectangular frame 105a indicating the cropping range displayed on display 105 or generating rectangular frame 105a displayed on display 105); and
a notification unit configured to notify the display device that displays the image information of information relating to the luminance value, wherein the acquisition unit acquires the luminance value from the partial area (Fig. 2A; para. 0046; displaying/notifying the image having a rectangular frame 105a and image data from the cropping area on the display 105 or displaying/notifying rectangular frame 105a on display 105 relating to image data of the cropping data), 
but fails to teach
the notification unit notifies the display device of information relating to the luminance value acquired from the partial area, and the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level).
However, in the same field of endeavor Takatory teaches
the notification unit notifies the display device of information relating to the luminance value acquired from the partial area, and the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level) (Figs. 4-6; paras. 0072-0074; camera device 200 sends metadata of video data comprising MaxCLL to the external display 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Takatory in Matsunaga to have the notification unit notifies the display device of information relating to the luminance value acquired from the partial area, and the information relating to the luminance value acquired from the partial area includes MaxCLL (Maximum Content Light Level) or MaxFALL (Maximum Frame Average Light Level) for enabling HDR content to be properly displayed on an external display.

Regarding claim 2, the combination of Matsunaga and Takatory teaches everything as claimed in claim 1. In addition, Matsunaga teaches wherein the notification unit adds the information relating to the luminance value acquired from the partial area to the image information generated by the generation unit (Fig. 2A; para. 0046; synthesize the image data of the cropped area 105a to the generated rectangular frame 105a). Or, in a different interpretation, 
Takatory teaches wherein the notification unit adds the information relating to the luminance value acquired from the partial area to the image information generated by the generation unit (Figs. 4-6; paras. 0072-0074; camera device 200 sends metadata of video data comprising MaxCLL to the external display 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Takatory in the combination of Matsunaga and Takatory to have wherein the notification unit adds the information relating to the luminance value acquired from the partial area to the image information generated by the generation unit for providing additional information to the external display enabling HDR content to be properly displayed on the external display.

Regarding claim 3, the combination of Matsunaga and Takatory teaches everything as claimed in claim 1. In addition, Matsunaga teaches wherein the designation unit crops the designated partial area from an image captured by an imaging element (para. 0065).

Regarding claim 4, the combination of Matsunaga and Takatory teaches everything as claimed in claim 3. In addition, Matsunaga teaches wherein the designation unit crops the partial area from the image captured by the imaging element according to an aspect of the display device (Fig. 2A; para. 0046).

Regarding claim 5, the combination of Matsunaga and Takatory teaches everything as claimed in claim 3. In addition, Matsunaga teaches wherein the designation unit crops a specific area in the image captured by the imaging element as the partial area (Fig. 2A; paras. 0046, 0065).

Regarding claim 6, the combination of Matsunaga and Takatory teaches everything as claimed in claim 3. In addition, Matsunaga teaches wherein the generation unit generates the image information obtained by superimposing an image visibly representing the cropped area on the image captured by the imaging element (Fig. 2A; paras. 0046, 0065; superimposing a generated rectangular frame 105a indicating the cropping range on the image captured by the imaging unit 102).

Regarding claim 7, the combination of Matsunaga and Takatory teaches everything as claimed in claim 6. In addition, Matsunaga teaches wherein the generation unit generates the image information on which an image of a line visibly representing the cropped area is superimposed (Fig. 2A; paras. 0046, 0065; superimposing a generated rectangular frame 105a indicating the cropping range on the image captured by the imaging unit 102).

Regarding claim 8, the combination of Matsunaga and Takatory teaches everything as claimed in claim 3. In addition, Matsunaga teaches wherein the generation unit generates the image information from the cropped area (Fig. 2A; paras. 0046, 0065; generating a captured image with a rectangular frame 105a indicating the cropping range displayed on display 105 or generating rectangular frame 105a displayed on display 105 from the designated cropped area 105a).

Regarding claim 10, claim 10 reciting features corresponding to claim 1 is also rejected for the same reasons presented above.

Regarding claim 11, claim 11 reciting features corresponding to claim 1 is also rejected for the same reasons presented above. In addition, Matsunaga in the combination teaches A non-transitory computer readable storage medium storing a program for causing a computer to execute an image processing method (Fig. 1; paras. 0027-0031, 0005), the image processing method comprising: (as presented in claim 1).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rengakuki (JP 2008035124A or Matsunaga (US 20110090246 A1) in view of Takatory (US 20200410957 A1) as applied to claim 1 above, and further in view of Ikeda et al (US 20160373635 A1).
Regarding claim 9, the combination of Rengakuki/Matsunaga and Takatory teaches everything as claimed in claim 1, but fails to teach
wherein the acquisition unit also acquires a luminance value of maximum luminance from the image, and the notification unit notifies the display device of notification information that visibly represents that the luminance value of the maximum luminance is outside the partial area.
However, in the same field of endeavor Ikeda teaches
wherein the acquisition unit also acquires a luminance value of maximum luminance from the image, and the notification unit notifies the display device of notification information that visibly represents that the luminance value of the maximum luminance is outside the partial area (Fig. 6C; paras. 0048, 0061-0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ikeda in the combination of Rengakuki/Matsunaga and Takatory to have wherein the acquisition unit also acquires a luminance value of maximum luminance from the image, and the notification unit notifies the display device of notification information that visibly represents that the luminance value of the maximum luminance is outside the partial area for providing a guide information allowing the user to see that the blown-out highlights in the image so that the issue can be avoided yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696